1                                                                   JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                             )
8    WILLIAM WOOD,                           ) Case No.: CV 16-7451-DMG (JPRx)
                                             )
9                              Plaintiff,    )
                                             )
10                v.                         )
                                             ) JUDGMENT
11                                           )
     THE COUNTY OF LOS ANGELES,              )
12   et al.,                                 )
                                             )
13                                           )
                                             )
14                             Defendants.   )
                                             )
15                                           )
16
17         The Court having granted the motion for summary judgment of Defendants Henry
18   Molinar and Young Kim by order dated October 11, 2018 [Doc. # 141],
19         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
20   of Defendants and against Plaintiff.
21
22   DATED: October 11, 2018
23                                                         DOLLY M. GEE
24                                                 UNITED STATES DISTRICT JUDGE

25
26
27
28



                                             -1-
